UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1886



STEPHEN M. SALANIK, a minor; JUNE A. SALANIK,
mother,

                                            Plaintiffs - Appellants,

          versus


BOARD OF EDUCATION OF ANNE ARUNDEL COUNTY;
MARYLAND STATE BOARD OF EDUCATION; ANNE ARUN-
DEL COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, District Judge.
(CA-99-1348-S)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


June A. Salanik, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen and June Salanik appeal the district court’s orders

dismissing their complaint against Defendants for lack of subject-

matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3) and

denying their motion for reconsideration.    We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Salanik v. Board of Education, No. CA-99-1348-S (D. Md.

May 24 & June 14, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2